EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 29th day of January, 2009, (the “Effective Date”)by and between Flint Telecom Group. Inc, a Nevadacorporation (the “Company”), and Bill Burbank, whose residence address is 2605 Windham Court, Delray Beach, Florida33445 (the “Executive”). The Company wishes to employ the Executive and the Executive wishes to enter into the employee of the Company as President, Chief Operating Officer, and Board Member of the Company. This Agreement shall become effective immediately upon the execution hereof. NOW, THEREFORE, in consideration of the premises and mutual covenants set forth herein, the parties hereby agree as follows: 1.Employment. 1.1Employment and Term.The Company shall employ the Executive and the Executive shall continue to serve the Company, on the terms and conditions set forth herein, for the period (the “Term”) from the Effective Date and expiring on the second anniversary of the Effective Date, unless sooner terminated as hereinafter set forth. The Agreement will automatically renew for subsequent six month period(s), unless terminated at least 60 days prior to the expiration of the applicable six month period. 1.2Duties of Executive.The Executive shall serve as President and Chief Operating Officer of the Company and shall perform the duties of an executive commensurate with such position, shall diligently perform all services as may be assigned to him by the Company’s Board of Directors.The Executive shall devote his working time and attention to the business and affairs of the Company, directing the operations and business development functions of the company by performing the following duties personally or through subordinate supervisors:establishing, recommending or making decisions on all aspects of the business.The Executive shall report to the Company’s CEO. The Company agrees that Executive is not required to relocate from South Florida. The Company further agrees that Executive may have other non-competitive business interests and may continue as an Officer of China Voice Holding Corp. 1.3The Company.As used herein the term the “Company” shall be deemed to include any and all present and future subsidiaries, divisions and affiliates of the Company. 2.Compensation. 2.1Base Salary.During the term, the Executive shall receive a base salary of $15,500.00 per month paid bi-weekly. The Board of Directors may also pay cash, stock or stock option bonuses based on performance if the Company has achieved the goals set by the Board. 2.2Compensation while an Officer of China Voice Holding Corp.During the time the Executive is an Officer of China Voice Holding Corp. he will be compensated as follows: January 2009, 60% of base monthly salary and for months thereafter 90% of monthly base salary. 2.3Equity.Upon the execution of this Agreement, the Company will issue to the Executive two million (2,000,000) shares of restricted common stock of the Company, vesting over a period of four years,such that ¼ of the shares shall vest at the first annual anniversary of the Effective Date, and quarterly thereafter so that 100% of the shares shall be fully vested at the Executive’s four year anniversary with the Company.If the Executive resigns from the Company at anytime prior to the Executive’s four year anniversary, the Executive shall be entitled to all vested shares as of the date of resignation. If the Executive’s Employment is discontinued after the initial term of this agreement or if the Executive is terminated without cause, the Executive shall be entitled to receive full vesting of all 2,000,000 shares. 2.4Stock Option Grants.
